IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. PD 0408-07



                               DANIEL LAYTON, Appellant

                                                  v.

                                  THE STATE OF TEXAS

                ON DISCRETIONARY REVIEW OF CASE 01-05-00950-CR
                        OF THE FIRST COURT OF APPEALS,
                                HARRIS COUNTY


       WOMACK , J., filed a dissenting opinion.


       I would hold that the appellant’s statements that he had taken Valium and that it was

probably not a good idea to have been drinking “on top” of it were admissible. They were not

scientific evidence, and the Rule 702 gatekeeping requirements should not exclude them.

       I would affirm the judgment of the Court of Appeals.

En Banc.
Delivered: February 4, 2009.
Publish.